DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election without traverse of claims 1-15, 19, and 20 in the reply filed on 10/07/2022 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The first sentence of the abstract should be omitted.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR MEMORY DEVICE WITH SELECTION TRANSISTORS WITH SUBSTRATE PENETRATING GATES--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 12 recite(s) the language “the first impurity”, where the limitation lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo, US 20150263069 A1, in view of Kang, US 20180012936 A1.

As to claim 19, Jo discloses a semiconductor memory device (see Jo Fig 13), comprising: 
a first lower conductive line (see Jo Fig 8 Ref 810) disposed on a substrate (see Jo Fig 8 Ref 802); a first upper conductive line (see Jo Fig 8 Ref 818) and a second upper conductive line (see Jo Fig 8 Ref 820), which cross over the first lower conductive line and are parallel to each other (see Jo Fig 8 Refs 818 and 820; The lines do no cross each other in the cross-sectional view, thus are parallel.), the first upper conductive line being closer to an end portion of the first lower conductive line than the second upper conductive line (see Jo Fig 8 Ref 818); a first memory cell (see Jo Fig 8 Ref 812) interposed between the first lower conductive line and the first upper conductive line; a second memory cell interposed between the first lower conductive line and the second upper conductive line (see Jo Fig 8 the memory cell above the memory cell marked as character reference 812); a second selection transistor connected to the second upper conductive line (see Jo Fig 8 Ref 806 on left), wherein 
the second selection transistor has a second gate electrode (see Jo Fig 8 Ref 806).

Jo does not appear to explicitly disclose a first selection transistor connected to the first upper conductive line, the first selection transistor has a first gate electrode.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a crossbar memory, as disclosed by Jo, requires selection transistors on word lines, and it would be obvious to use the same selection transistor structures as the bit lines (see Jo Fig 8 Ref 806 and MPEP 2144.04.VI.B). Duplicating access device structures eases design and fabrication processes for a given semiconductor device.

Jo does not appear to explicitly disclose the first gate electrode comprises at least one first gate protruding portion inserted into the substrate.

Kang discloses the first gate electrode comprises at least one first gate protruding portion inserted into the substrate (see Kang Fig 4 Ref 122).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Jo, may implement particular selection transistor structures, as disclosed by Kang. The inventions are well known variants of resistive memory structures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kang’s attempt to improve operating current range (see Kang [Para 0053]).

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 1):
a length of a bottom surface of the first gate electrode, which overlaps the first active portion in the third direction, is different from a length of a bottom surface of the second gate electrode, which overlaps the second active portion in the third direction.

The prior art does not appear to disclose (as recited in claim 20):
the second gate electrode comprises at least one second gate protruding portion inserted into the substrate, and the number of first gate protruding portions is greater than the number of the second gate protruding portions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yu, US 20120248400 A1 does not appear to disclose a length of a bottom surface of the first gate electrode.
Park, US 20130285006 A1 does not appear to disclose a length of a bottom surface of the first gate electrode.
Nazarian, US 20160190208 A1 does not appear to disclose a length of a bottom surface of the first gate electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 12/07/2022